


110 HR 6753 IH: To provide for the issuance of a commemorative postage

U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6753
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2008
			Mr. Pallone
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide for the issuance of a commemorative postage
		  stamp on the subject of inflammatory bowel disease.
	
	
		1.FindingsCongress finds that—
			(1)Crohn’s disease
			 and ulcerative colitis are chronic and painful inflammatory diseases of the
			 gastrointestinal tract which are difficult to diagnose due their invisible
			 symptoms and similarity to other intestinal disorders;
			(2)Crohn’s disease
			 may occur in any section of the gastrointestinal tract but is predominantly
			 found in the lower part of the small intestine and the large intestine;
			(3)ulcerative colitis
			 is characterized by inflammation and ulceration of the innermost lining of the
			 colon, and complete removal of the colon in patients with ulcerative colitis
			 can alleviate symptoms;
			(4)because Crohn’s
			 disease and ulcerative colitis behave similarly, they are collectively known as
			 inflammatory bowel disease;
			(5)both Crohn’s
			 disease and ulcerative colitis present a variety of symptoms, including severe
			 diarrhea, dehydration, lack of appetite, weight loss, nutritional deficiencies,
			 abdominal pain with cramps, fever, and rectal bleeding;
			(6)while there is no
			 known cause or medical cure for inflammatory bowel disease, current evidence
			 suggests that genetics, bacteria, and environmental factors may play a
			 role;
			(7)it is estimated
			 that up to 1,400,000 people in the United States are afflicted with
			 inflammatory bowel disease;
			(8)it is believed
			 that there are an additional 600,000 Americans who have inflammatory bowel
			 disease, but whose condition is either misdiagnosed or undiagnosed, thereby
			 resulting in their failure to receive proper treatment;
			(9)approximately 110 persons
			 (1/3 of whom are adolescents) are diagnosed with
			 inflammatory bowel disease in this country each day;
			(10)inflammatory bowel
			 disease affects approximately 100,000 children under the age of 18 and has been
			 detected in infants just months old, with the disease’s second
			 wave developing in adults over the age of 50;
			(11)inflammatory bowel disease accounts for an
			 estimated 200,000 hospitalizations in the United States each year;
			(12)the annual cost
			 in missed workdays for Americans with inflammatory bowel disease is estimated
			 to be in the billions of dollars or about $5,500 per patient with active
			 disease;
			(13)approximately
			 200,000 patients with inflammatory bowel disease receive some form of permanent
			 work disability compensation from the Social Security Administration;
			(14)these patients
			 have reported low quality of life and persistent, systemic, active disease
			 requiring frequent surgical intervention or hospitalization, thus impacting
			 their ability to work and function normally;
			(15)children with
			 inflammatory bowel disease miss school and related activities because the
			 disease often becomes too painful and a constant feature of their lives;
			(16)an estimated
			 2/3 to 3/4 of children with Crohn’s
			 disease will undergo multiple surgical operations in their lifetime to remove
			 permanently scarred intestinal tissue, thus putting them at risk for developing
			 short bowel syndrome and other life-threatening complications;
			(17)60 to 90 percent
			 of children with recurrent Crohn’s disease will experience growth failures, and
			 many adults who have onset of bowel disease as children experience delayed
			 puberty and impaired growth, and never reach their full genetic growth
			 potential;
			(18)inflammatory
			 bowel disease also puts patients at high risk for developing colorectal
			 cancer;
			(19)the Federal
			 Government, public and private organizations, healthcare providers, and the
			 medical community are striving to work together more closely in order to
			 improve the quality of life of children and adults affected by Crohn’s
			 disease;
			(20)the United States
			 Postal Service has issued stamps featuring critical causes in need of medical
			 or social awareness in line with the criteria set out by the Citizens’ Stamp
			 Advisory Committee; and
			(21)the breast cancer
			 semipostal research stamp has now become the best-selling postage stamp in
			 United States history, raising over $60,000,000 for breast cancer
			 research.
			2.Inflammatory
			 bowel disease commemorative postage stamp
			(a)In
			 generalThe Postmaster
			 General shall issue a commemorative postage stamp on the subject of Crohn’s
			 disease and ulcerative colitis, 2 chronic digestive diseases collectively known
			 as inflammatory bowel disease.
			(b)RequirementsSuch
			 stamp—
				(1)shall be issued in
			 the denomination used for first-class mail up to 1 ounce in weight and bear
			 such design as the Postmaster General shall determine; and
				(2)shall be placed on sale as soon as
			 practicable after the date of the enactment of this Act and sold for such
			 period of time as the Postmaster General shall determine.
				
